IN this case an assignment by insolvent debtors of their property, to a trustee for the payment of their debts, containing directions to the trustee to "sell and dispose of the same at "public or private sales, to such persons, for such prices, and on "such terms and conditions, for cash or upon credit, as in his "judgment may appear best for the interest of the parties concerned, "and convert the same into money," was held by the supreme court in the second district, fraudulent and void, as against the creditors of the assignors. (12 Barb. 168.)
That judgment was unanimously affirmed by this court, for the reasons given in the foregoing case, of Nicholson and others v.Leavitt and others.